Appellant was convicted of an aggravated assault, his punishment being assessed at a fine of $500.
The statement of facts and bills of exception were filed more than twenty days after adjournment of court. The Assistant Attorney-General calls the attention of the court to the fact that the statement of facts was filed too late; that under the decisions it was necessary that the evidence be filed before the expiration of twenty days in order to be considered. Under the decisions of this court this proposition is well taken and must be sustained. The writer, however, is of the opinion that since *Page 454 
the enactment of the Revised Statutes of 1911, as well as under the Act of 1911, the general session Acts, that the accused is allowed thirty days, even without an order for that purpose. The majority of the court, however, does not agree with that proposition as being correct. Without the statement of facts there is nothing this court can consider.
The judgment therefore will be affirmed.
Affirmed.